Citation Nr: 1004033	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including depression.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2005 to November 
2005 and from April 2006 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that denied service connection for PTSD and 
depressive disorder.

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD based upon 
verified in-service stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his combat experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a Veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the Veteran's records appear to have been determined to 
be unavailable.  No presumption, either in favor of the 
claimant or against VA, arises when there are lost or missing 
service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (Court declined to apply an "adverse 
presumption" against VA where records had been lost or 
destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).

For service connection for PTSD, the Veteran must have a 
current diagnosis of PTSD.  In this case, the medical records 
fail to show a diagnosis of PTSD based upon the DSM-IV 
criteria.  

The Veteran's original and complete service treatment records 
(STRs) were found to be unavailable for review; therefore VA 
has a heightened duty to assist the Veteran.  The RO asked 
the Veteran to submit any treatment records in his 
possession; however, none were provided.  Though not a 
complete record, RO was able to obtain some records from the 
Department of Defense (DOD).  The DOD records included Pre-
Deployment Health Assessment questionnaire forms dated April 
2006, May 2006, June 2006, and July 2006 as well as a Post-
Deployment Health Assessment questionnaire form dated 
December 2006.  The DOD documents did not indicate a medical 
diagnosis or treatment for a psychiatric medical condition 
involving PTSD or depression.

VA outpatient treatment records consist mainly of notes from 
group therapy sessions.  A record dated May 2007 shows an 
assessment of needing to rule out PTSD related to combat.  A 
mental health assessment dated April 2007 showed a diagnosis 
of mixed anxiety and depression.  A record dated February 
2008 indicates that the Veteran was accepted for POST/PTSD in 
July 2007 and that he began attending group sessions.  

A VA examination was performed in November 2007.  The 
examiner reviewed the Veteran's medical records.  The 
diagnosis was depressive disorder, not otherwise specified 
(NOS), personality disorder NOS with borderline personality 
features.  The examiner stated that the Veteran's symptoms 
did not support a finding of PTSD, providing evidence against 
this claim.  He stated that the Veteran's primary concerns 
involved the way he was treated by the military.

The Board finds that the Veteran does not have PTSD at this 
time.  The November 2007 VAX outweighs the Veteran's 
contention regarding the issue of whether or not he has PTSD 
at this time. 

In any event, there is a second independent basis to deny 
this claim.  Without a valid diagnosis of PTSD based upon 
verified stressors, service connection cannot be granted.  
Even if the Board assumes that the Veteran has a diagnosis of 
PTSD, the Veteran has not presented evidence of stressors 
that can be verified.  The Veteran's DD Form 214 shows that 
the Veteran was an infantryman and was awarded the National 
Defense Service Medal, the Global War on Terrorism Service 
Medal, the Iraq Campaign Medal, the Army Service Ribbon, the 
Overseas Service Ribbon, and the Armed Forces Reserve Medal 
with M Device.  The Board has reviewed the criteria for each 
medal and finds that participation in combat is not a 
required element for the award of any of the medals.  Thus, 
participation or exposure to combat cannot be presumed based 
upon the receipt of military honors.

The Veteran presented stressors in a letter dated June 2007.  
He stated that his unit responded to a hijacking in Kuwait; 
however, the perpetrators had fled by the time his unit 
arrived.  The driver of the hijacked truck was injured but he 
maintained possession of the vehicle.  The second incident 
involved an IED striking the Veteran's convoy.  He stated 
that no one in the convoy was hurt and that the bomber was 
captured but later released due to lack of evidence.  The 
Veteran also stated that he was in a situation where mortars 
were hitting within 150 meters of his vehicle.  Finally, the 
Veteran indicated that a fellow soldier sprayed his gunner 
and the back of the Veteran's truck with a glowing juice, 
Cemlite, while in hostile territory.  He stated that he 
argued with the soldier and threatened to stab him in the 
neck.  

In a letter dated February 2008, the RO specifically asked 
the Veteran to fill out a PTSD questionnaire and to provide 
the exact dates of the stressor incidents, or a two month 
date range, as well as the location and approximate time of 
each incident.  Unfortunately, the Veteran did not complete 
the PTSD questionnaire or provide dates, places, and times of 
any of his stressor incidents for verification.  

The Board notes that the duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).  Thus, without the 
requisite information, VA is unable to verify the Veteran's 
stressors.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding of service connection for PTSD.  
The evidence fails to show a valid diagnosis of PTSD based 
upon verifiable stressors.  The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that VA must also provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August and November 2007 that fully 
addressed all five notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  In addition, the November 2007 letter informed the 
Veteran of specific details needed to substantiate a PTSD 
claim, and requested information regarding combat incidents.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished; thus appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO obtained VA outpatient treatment 
records; however, the Veteran's STRs were determined to be 
unavailable.  When service medical records are lost or 
missing, VA has a heightened obligation to satisfy the duty 
to assist.  In this case, VA made three inquiries to the Army 
National Guard, receiving a negative response, and requested 
copies of STRs from the Veteran.  The Veteran was unable to 
provide VA with copies of his STRs.  Though not a complete 
record, the RO was able to obtain some records from the 
Department of Defense (DOD), as discussed above.

In addition, the Veteran was afforded a VA medical 
examination in November 2007.  In a February 2008 letter, the 
Veteran was sent a PTSD questionnaire for completion; 
however, the Veteran failed to return the document.  As noted 
above, the duty to assist is not a one-way street.  The 
Veteran cannot passively wait for VA assistance when he may 
or should have information that is essential to his claim.  
Wood, 1 Vet. App. at 193   See also Woods, 14 Vet. App. at 
224; Hurd, 13 Vet. App. at 452.  Accordingly, the Board finds 
that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for PTSD is denied.


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder (depression) other than PTSD.  A VA 
examination was performed in November 2007.  The examiner 
reviewed the Veteran's medical records.  The diagnosis was 
depressive disorder, not otherwise specified (NOS), and 
personality disorder NOS with borderline personality 
features.  The examiner stated that the Veteran's major 
concern was the way he was treated during service.  The 
Veteran felt betrayed and blamed others.

As previously noted, because the Veteran's STRs are 
unavailable for review, VA has a heightened duty to assist 
the Veteran.  In this case, the examiner did not provide an 
opinion indicating whether the Veteran's depression is 
related to his active service.  The opinion alludes to in-
service issues, but a clear opinion regarding the etiology of 
the depression was not indicated.  Where existing 
examinations are inadequate for rating purposes, a VA 
examination will be authorized.  38 C.F.R. § 3.326.  
Therefore, the Board is giving the Veteran the benefit of the 
doubt and remanding the case to afford him a VA examination 
to determine whether his acquired psychiatric disability, 
depression, is related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
etiology of his depression.  The examiner 
must be provided with the claims file and 
he or she should indicate his or her 
review of the claims file in the 
examination report.

The examiner is asked to indicate whether 
the Veteran has an acquired psychiatric 
disorder and to indicate whether it is at 
least as likely as not (50 percent or 
greater probability) that the acquired 
psychiatric disorder was caused by, or had 
onset during, the Veteran's active service 
from July 2005 to November 2005 and from 
April 2006 to December 2006.

A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should so indicate.  However, 
the examiner should explain why it would 
be speculatory to provide an opinion.

2.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp.2009).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


